Citation Nr: 1312080	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement for a disorder manifested by memory loss including an acquired psychiatric disorder and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a disorder manifested by memory loss including an acquired psychiatric disorder and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for a bilateral knee condition.

6.  Entitlement to service connection for a headache disorder.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran reportedly has active duty service with U.S. Army from May 1985 to March 1993 with subsequent service in the Army Reserves and the Texas Army National Guard (ARNG).  

The Veteran served in Southwest Asia as part of Desert Storm during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Atlanta RO.  The hearing transcript is associated with the claims folder.  

In July 2011, the Board found new and material evidence to reopen the Veteran's claims for hemorrhoids, bilateral knee disability, headaches, bilateral hearing loss, and tinnitus.  The Board remanded for additional development the reopened claims and the Veteran's claims for a back disability and a disorder manifested by memory loss including an acquired psychiatric disorder and/or PTSD.  

The claims have since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2. A January 2000 rating decision denied the Veteran's claim for service connection for memory loss.  A September 2003 rating decision denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal either decision and no new evidence pertinent to the claims were received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3. New and material evidence has been submitted to reopen a claim of entitlement for a disorder manifested by memory loss including an acquired psychiatric disorder and/or PTSD.

4. The Veteran's memory problems did not have an onset during and are not related to service.

5. The Veteran's back disability did not have onset during and is not related to service.

6. The Veteran failed to report, without a showing of good cause, for a VA examination scheduled for December 2012 in connection with his reopened claim for service connection for hemorrhoids. 

7. The Veteran's bilateral knee disability did not have onset during and is not related to service.

8. The Veteran failed to report, without a showing of good cause, for a VA examination scheduled for December 2012 in connection with his reopened claim for service connection for a headache disorder.

9. The Veteran failed to report, without a showing of good cause, for VA examinations scheduled for October and December 2012 in connection with his reopened claim for service connection for bilateral hearing loss.

10. The Veteran failed to report, without a showing of good cause, for VA examinations scheduled for October and December 2012 in connection with his reopened claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1. The January 2000 and September 2003 decisions, which denied entitlement to service connection for memory loss and PTSD, respectively, are final; new and material evidence has been submitted; and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2012).

2. The criteria for service connection for a disorder manifested by memory loss including an acquired psychiatric disorder and/or PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 , 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

3. The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 , 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

4. The claim for entitlement to service connection for hemorrhoids is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).

5. The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 , 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2012).

6. The claim for entitlement to service connection for a headache disorder is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).

7. The claim for entitlement to service connection for bilateral hearing loss is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).

8. The claim for entitlement to service connection for tinnitus is denied as a matter of law.  38 C.F.R. § 3.655(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Back Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran was scheduled for a VA examination for his back in December 2012; however, the Veteran did not appear for the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

The Veteran's April 1985 service entrance examination lists a normal spine on examination and the Veteran denied recurrent back pain.  In July 1987, service treatment records show the Veteran complained of lower back pain for two weeks.  He reported pain on movement and that he was unaware of any trauma to his back.  He reported he had had back problems in the past.  Upon evaluation, the examiner found the Veteran had no tenderness to his back but a limited range of motion.  He was found to have a mild strain.  In a signed February 1993 waiver, the Veteran's request not have a medical examination in connection with his transition from active duty was granted.

The Veteran testified in January 2011 that he injured his lower back while in service in the winter of 1982 or 1983.  He stated that he was in a tank when the driver of the tank hit the brakes and he slipped with a round that was in his hand, injuring both his back and his knees.  He said he went on sick call at a military hospital in Nürnberg, Germany for a couple weeks.  The Veteran testified he had problems with his back throughout his time in service and reported it to a military doctor at the time he went from active duty into the Army National Guard. 

The Veteran submitted statements from three fellow servicemembers.  One letter is from a man who stated that he was driving a tank in 1983 or 1984 when the Veteran fell in it during training.  The servicemember also recalled that the Veteran often went to sick call for his back and knees.  Another letter is from a servicemember who stated that he was the commander of the Veteran's tank unit in 1983.  That servicemember also recalled an incident in which the Veteran fell with a round in his hand due to a tank stopping suddenly and injured his back and knees.  A third letter is from a servicemember who stated that he was the Veteran's platoon leader from 1985 to 1992.  He recalled that the Veteran constantly complained of pain in his knees and back and loss of memory.

At his January 2011 hearing, the Veteran testified that after service he got treatment for his back at the VA Medical Center in Temple, Texas in 1993.  The Veteran said he was told the VA Medical Center in Temple had lost his records.

Records obtained from the Central Texas Veterans Health Care System in Temple from 1993 show the Veteran was seen there, but include no treatment for back pain.

The Veteran further testified he currently treats his pain with painkillers.  He testified he is also taking muscle spasm pills.  The Veteran testified that when he lifts something his back hurts and it also hurts sometimes when he lies down.  Most of the time he said he wears a back brace.

At a National Guard medical examination in December 2004 the Veteran's spine and range of motion were noted as normal on examination, providing evidence against this claim. 

VA medical records contain no complaints of or treatment for back pain until March 2007, at which time the Veteran reported the onset of low back pain was six or seven years prior.  In July 2007 he reported at a VA appointment that he had suffered from back pain for four years with no specific precipitating injury.  The VA physical therapist opined that the Veteran's pain was primarily muscular in origin.  VA records show continued complaints of back pain in 2008, 2010, and 2011.

The evidence shows the Veteran suffered a mild back sprain in 1987 in service for which he sought treatment.  However, no medical evidence is of record regarding the fall the Veteran alleges occurred in 1982 or 1983 in Germany causing his back pain.  Although the Veteran testified to the incident and submitted two lay statements from fellow servicemembers attesting to the incident, the Veteran's DD-214 lists the Veteran's entry into service as 1985, years after he alleges he was injured.  

Although at the Veteran's January 2011 hearing the Veteran's representative stated she would submit discharge papers from the Veteran's earlier period of service when he sent them to her, no such records are in the file.

In any event, VA medical records from 1993 when the Veteran left active duty show no treatment for back pain, although the Veteran contends he sought treatment at that time.  The first complaint of back pain in VA records is from 2007, at which time the Veteran reported the onset of the pain was only six to seven years prior.  Also in 2007, the Veteran reported the pain began only four years prior with no specific precipitating injury, providing factual evidence against this own claim.

Further, a December 2004 National Guard examination found the Veteran's spine and range of motion to be normal.  

While finding the evidence does not support the Veteran's claim of an in-service fall in Germany, the Board notes his service treatment records do include a note of a mild back strain in 1987.  However, the preponderance of the evidence is against finding a nexus between that incident and the Veteran's current back pain.  No medical professional has opined as to the etiology of the Veteran's current back pain.  Although, the Veteran, as a lay person, contends there is a nexus, the Board finds his opinion is not competent.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of low back pain falls, outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 107(b); 38 C.F.R. § 4.3.

Bilateral Knee Disability

The Veteran testified he injured his knees at the same time he injured his back and was also treated at the hospital in Nürnberg, Germany for that injury.  The Veteran's service treatment records contain no record of complaints of or treatment for knee pain. 

The Veteran testified at his January 2011 hearing that in 1992 or 1993 he was given knee braces.  He said his knees hurt if he does anything more strenuous than walk at a slow pace.

VA medical records show that in May 2003 the Veteran complained of a general soreness in his knees and was prescribed pain medicine for knee arthralgia.  He continued to report chronic knee pain, and in October 2004 and was diagnosed with mild degenerative joint disease.  In a November 2004 pre-deployment health assessment for the National Guard, the examiner noted the Veteran had arthritis in both knees.  In June 2007 the Veteran reported at a VA appointment that his knee problems had begun in 1987.

Taking into consideration both the Veteran's statements and the lay statements by his fellow servicemembers, the Board finds the evidence does not support that the Veteran injured his knees chronically in service.  No medical professional has opined as to the etiology of the Veteran's current bilateral knee pain.  Although, the Veteran, as a lay person, contends there is a nexus, the Board finds his opinion is not competent as degenerative joint disease is not the type of medical issue with an etiology that can be observed by a lay person.  See Jandreau, 492 F.3d 1372.  He does not have the medical expertise to say a problem he had in service so many years ago caused his current problems.     

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability, therefore the benefit of the doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 107(b); 38 C.F.R. § 4.3.

Hemorrhoids, Headaches, Bilateral Hearing Loss, and Tinnitus

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In the July 2011 decision promulgated by the Board, the Board reopened the Veteran's previously denied claim of service connection for hemorrhoids, headaches, bilateral hearing loss, and tinnitus, and the reopened claims were remanded for additional development. 

The Board's July 2011 remand required an examination for purposes of obtaining a competent etiology opinion as to any current hearing loss and tinnitus, in conjunction with the reopened claim for service connection. Following the Board's remand, the Atlanta VA Medical Center scheduled the Veteran for a hearing loss and tinnitus examination as directed, but the Veteran did not report for the examination scheduled in October 2012.  The examination was scheduled again for November 2012, but the Veteran also did not report for that examination.

The Atlanta VA Medical Center also scheduled the Veteran for a Gulf War examination, a neurological examination in relation to his headaches claim, and a rectum and anus examination in relation to his hemorrhoids claim, but the Veteran did not report for those examinations scheduled in December 2012 either.

The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As noted, VA regulations provide that when a claimant fails to report for a scheduled medical examination without good cause, in a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

The United States Court of Veterans Affairs (Court) has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, there is no indication in the record that mail was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  In fact, no mail was returned.  Nor has the Veteran provided any rationale showing good cause explaining why he failed to report for the examination. 

A copy of the letters sent to the Veteran with regards to his scheduled November 2012 audiology examination and December 2012 Gulf War, neurological, and rectum and anus examinations are in the record.  The Board recognizes that a notice letter regarding the October 2012 scheduled VA audiology examination is not of record.  However, a report from the VA medical facility notes that the Veteran failed to report for the scheduled examination, and there is otherwise no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Although the January 2013 SSOC informed the Veteran of his failure to report, there is no record in the claims folder of a response from the Veteran or his representative.  In short, the preponderance of the evidence shows that the Veteran failed without good cause to report for his VA examination.  For these reasons, Board finds that the reopened claims of service connection for hemorrhoids, headaches, bilateral hearing loss, and tinnitus must be denied as contemplated by the provisions of 38 C.F.R. § 3.655(b).

Memory Loss

In its July 2011 decision, the Board found that with respect to the Veteran's memory loss claim, the Veteran was actually raising a new claim for PTSD, and therefore the new and material evidence standard for reopening a claim did not apply.  Since the Board decision, the Veteran's original claims file, to include past rating decisions from January 2000 and September 2003 have been located.  A review of those decisions reveals that the Veteran had previously made a claim for memory loss that was denied in January 2000 and a claim for PTSD that was denied in September 2003.  Therefore, the Board must examine whether the Veteran has submitted new and material evidence to reopen his claim.

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, even though the RO has reopened the claim and adjudicated it on the merits, the Board must first determine if the claim was properly reopened (i.e., if new and material evidence was received), and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for memory loss in January 2000 finding there was no record of the condition after the Veteran did not submit any medical evidence.  The RO denied service connection for PTSD in September 2003 because there was no evidence of a diagnosis of PTSD in service or within one year from discharge.  Further, the Veteran did not provide any information about an in-service stressor.

As his January 2011 hearing, the Veteran testified he first began having problems remembering things when he was in the Gulf War.  His platoon leader from 1985 to 1992 submitted a lay statement relating that he recalled the Veteran having memory problems in service.

In December 2002 at a VA medical appointment, the Veteran reported he was having trouble remembering things and had gotten lost while driving.  He reported the problem had been occurring for a year. 

He was noted to have depression in a December 2004 National Guard examination.

In an April 2007 psychology consultation at the VA the Veteran reported forgetfulness among other symptoms and was diagnosed with an anxiety disorder.  During a positive PTSD and depression screen in August 2010 at the VA the Veteran reported concentration difficulties.

The additional evidence received since the January 2000 and September 2003 rating decisions is new, in that it was not previously of record.  Presumed credible, the lay statement supports that the Veteran's memory problems had an onset in service and the medical evidence supports the possibility that the Veteran has a current disability associated with memory loss.  Therefore, the new evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a disorder manifested by memory loss including an acquired psychiatric disorder and/or PTSD is properly reopened.

Although the RO requested he do so in December 2012, the Veteran did not submit a stressor statement, undermining VA's efforts to provide a basis to grant this claim.  However, when he was diagnosed with an anxiety disorder in April 2007, he reported participating directly in combat and seeing people killed in Iraq.  The Veteran was not diagnosed with PTSD at that time.  Although the Veteran had a positive PTSD and depression screen in August 2010, subsequent medical records show no diagnosis of either condition.  

In fact, the Veteran had three subsequent negative depression screens at the VA, including one in January 2011 in which he reported no concentration difficulties, providing evidence, once again, against his own claim and against his prior statements, of high probative value because they were made as the Veteran was seeking treatment.  These reports provide evidence against the claim of PTSD and any acquired psychiatric disorder current associated with service. 

When the Veteran was diagnosed with an anxiety disorder in April 2007, the examiner did not offer an opinion as to the etiology of the condition.  The Veteran has stated only that his memory loss began in the Gulf War, although service treatment records show no complaints of memory loss and post-service treatment records contain no complaints of memory loss until 2002.

The preponderance of the evidence does not support a finding that any reported memory loss has a nexus with service.  Service and post-service treatment records provide evidence against such a claim, indicating a problem that either does not now exist (indications in treatment records of no concentration difficulties) or began well after service.

The benefit of the doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 107(b); 38 C.F.R. § 4.3.


Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As required by the Board's July 2011 remand order, the VA sent the Veteran a letter in August 2011 instructing him to submit all records pertinent to his claims in his possession and informed him of the alternative sources of evidence that may be used to supplement missing service treatment records.  In a November 2012 letter, the VA informed the Veteran of the criteria for establishing service connection for an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In a December 2012 letter the VA explained what information was needed from the Veteran to establish service connection for an acquired psychiatric disorder and PTSD, including a stressor statement.

The Veteran's original claims folder, including rating decisions from January 2000 and September 2003 and the Veteran's service treatment records, was located.  The Veteran's personnel records were obtained.  The VA was unable to obtain records of a 1983 hospitalization of the Veteran at the U.S. Army Hospital in Nürnberg, Germany and a formal finding of unavailability was issued in January 2013.  The VA was also unable to obtain any records from the Texas Adjutant Generals' Office and a formal finding of unavailability was issued September 2012.  Records from the Temple VAMC dating back to 1993 were obtained.  A request for the Veteran's treatment records at the Atlanta VAMC since February 2011 was made in August 2011 and those records were obtained.

The Veteran was scheduled for a hearing loss and tinnitus VA examination in October 2012 and again in January 2012.


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August 2011, November 2012, and December 2012.  In the letters, the RO informed the Veteran of what evidence was required to substantiate the claims for service connection for and of the Veteran's and VA's respective duties for obtaining evidence.  In the letters the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  As such, the VCAA duty to notify was satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, service personnel records, and VA treatment records.  The Veteran also submitted several statements and three lay statements from fellow servicemembers.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was scheduled for hearing examinations in October and December 2012 and Gulf War undiagnosed illness, neurological, back, and rectum and anus examinations in December 2012.  The effort of the VA was to find a basis in which it could grant the Veteran's claims.  The Veteran did not appear for any of the examinations.  Clearly this fact has hampered the Board's efforts to determine the etiology of the Veteran's problems, limiting the efforts of the VA to find a basis to grant these claims, requiring the Board to make a decision in this case based on the evidence cited above, which indicates problems that began well after service or indicates that the problems do not exist.  The Board has reviewed the records and finds no reason the Veteran failed to attend the examinations and no reason to believe that if the Board remand the case once again the Veteran would attend these examinations.  Under the law, the Board must decided this case under the facts it has at this time. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.





ORDER

Service connection for a disorder manifested by memory loss including an acquired psychiatric disorder and/or PTSD is denied.

Service connection for a back disability is denied.

Service connection for hemorrhoids is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a headache disorder is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


